Title: To John Adams from William Simmons, 11 December 1797
From: Simmons, William
To: Adams, John




Sir
Department of War Accountants Office December 11 1797—

In obedience to your desire, I have the honor to lay before you a few observations in reply to the letter of the Secretary of War to me of the 11 November Ult. by stateing to you the reasons for my conduct, which he seems to think reprehensible.
The subject of his complaint is, my refusing or suspending to countersign a Warrant in favor of Samuel Lewis a Clerk in his Office for Two thousand five hundred Dollars, permit me Sir to state the circumstances attending it; When Mr. Lewis called upon me with the Warrant in question, he mentioned he was directed by the Secretary of War, to fill it up in his favor chargeable to the Indian Department and that he was to receive the amount in Bank notes, and remit them to the Secretary of War, who was to apply it to secret services in the Indian Department and at my request he produced the letter of the Secretary to him on the subject, my answer was, that previous to my Countersigning the Warrant it would be necessary for the Secretary of War to prefix his Signature, or that he should write me an official letter that I could file as a voucher for my justification, this precaution I thought necessary, as it was an unprecedented case for the monies drawn upon Warrants from the Department to be paid to the Secretary of War, or that they should be disbursed by him or Clerk, in his Office; The warrant accordingly returned with his signature affixed, and was presented to me a second time with the letter from the Secretary of War to his Clerk of the 2nd Novemrr. from the contents of that letter, and the warrant not being immediately wanted, I requested time to consider thereon, and after some little deliberation affixed my signature and returned the Warrant to Mr Lewis.
I must now beg Sir to be permitted to state my reasons generally; on the first instance I refused my signature to the Warrant because I did not consider myself authorized by law to countersign a warrant without the Secretary of War’s signature was first affixed, particularly where the item of expenditure was not specifically pointed out by law and where I could not produce a voucher to shew how the money was to be applied; The letter to his Clerk who was to receive the money I did not consider a sufficient voucher for my signature, to draw so large a sum out of the Treasury of the United States—
In the cases where I countersigned warrants without his signature they were all specifically authorized by law, and when that was not the case where Officers applied for advances the Secretary of War was written to for instructions, besides had I not pursued this measure, the service must have suffered, as there were a number of Officers attending settlement of their accounts, and many Soldier who had been discharged the service, and arrived a great distance for their Pay could not have waited until the warrants were sent to the Secretary of War and returned with his Signature, who was all the time of the calamity of the Yellow Fever upwards of forty miles from the Office; and besides when detachments were ordered to march immediately it would also have been improper to have detained them until they could be paid by Warrants with the Secretary’s signature affixed; the charge therefore of inconsistency of conduct I conceive utterly unfounded—When I suspended my signature in the second instance, it was for time to exercise my judgement; as the subject was a new one, no warrant of the kind had ever issued that was to pursue the same course of disbursement, and I was fearful that difficulties would arise in the settlement of the Accounts. I however after some consideration affixed my name to the warrant under the idea that the Secretary of War was the responsible person in case of any difficulty thereafter; When I requested the Secretary’s letters to his Clerk it was for the purpose of takeing copies of them that I could make a reply as a justification of my conduct which the Secretary therein complains of
The Secretary in his letter of the 11 November proceeds to state his opinion of the duties of the Accountant “that he is to have no deliberative will in countersigning Warrants drawn by the Secretary of War that it does not belong to the Accountant to check the Secretary should he in any case exceed in his demands the sum appropriated by law, that the intention of the Act of countersigning is merely to insure the registry of all the Secretary’s warrants that the Accountant is a mere passive agent having no power whatever to with-hold his signature from such Warrants.” In this he is supported by an opinion given by the Attorney General under date of the 30 May 1796 (copy of which is here inclosed) from which I must beg leave to differ in opinion conceiving that the law entitled an Act makeing alterations in the Treasury and War Departments passed the 8th May 1792 has explicitly pointed out my duties, by which I shall continue to be governed until I can be convinced that their opinions are to prevail and that I am to exercise no judgement of the propriety of the Secretary of Wars demanding my name to warrants on the Treasurer, I would here beg to observe that in such case all check which in my opinion was intended will be destroyed and that I must be relieved from all responsibility, from the inspection and revision of my accounts with the accounting Officers of the Treasury—
The Secretary of War has pleased to observe that I am not to be made acquainted with the secrets of his Office, or that I am to act as a participator in Military arrangements, why he thus intimates, or dwells so lengthy on this subject I am at a loss to know, for I can assert with the utmost certainty, that I never even hinted a wish of the kind, either to know the secrets of his Office in case he had any, or that I at any time wished to participate in the Military arrangements of the Department, the duties of my Office has employed too much of my time to have a desire to pry into or be made acquainted with duties or secrets of his; I can however with propriety assert and can produce a number of instances where the Secretary of War has in my opinion very improperly interfered with the duties of mine, he has not only undertaken to liquidate and judge of accounts against the Department, but has in a variety of instances issued his Warrant for the amount without the account ever haveing been presented or examined in my Office, he has undertaken to authorize the Pay Master General and Agents for the War Department to draw Bills for the pay of the Army, without giving me the least information to what amount he has authorized them to draw, this mode of proceeding has entirely put it out of my power to know what monies the Pay master and Agents are chargeable with until the Bills are presented for payment and I have been lately informed that great part of the Army particularly those at Knoxville are now nine months in arrears, altho’ the law has directed that the Army shall not be more than two months in arrears, I have wrote to the Secretary of War particularly on this business, who has not thought proper to answer my letters or give me the least information, he has undertaken to direct Agents who were exclusively accountable to this Office for the settlement of their accounts and who were entrusted to receive, and disburse monies agreeably to instructions from this Office; to leave their stations without informing me, which has put it out of my power to apply the monies appropriated by Law to their proper objects—I beg leave to state one case in which if I had not undertaken to exercise my judgement the United States would have been subjected to pay a considerable sum which in my opinion was not due either in law or equity, I mention this case in particular because it was the first of any consequence upon which I was so unfortunate as to differ with the Secretary of War. Some time in the Month of May 1796 Captain H De Butts presented to me an account against the United States wherein he had charged his Compensation as Secretary to Major General Wayne a Commissioner appointed to treat with the Indians North West of the Ohio from the 4 April 1794 to the 20 Septemr 1795.—535 days at 2 Dollars per day amounting to Dollars 1070, this account had been with the Secretary, whose Signature was affixed to it, that he had admitted the same and only remained for a Warrant to be made out for the amount, it appeared to me that this mode of conducting the adjustment of accounts was indirect contradiction to the Law organizing my Office, and as I was fully persuaded that he was not intitled to such compensation, and that it would be fixing a principle for the settlement of a like claim of General Wayne’s which was in the Office for a demand of upwards of 8000 Dollars. I refused to allow it, I therefore would not settle it, nor give my certificate for the Warrant, in consequence of which some altercation took place between the Secretary and me, and a question was submitted to the Attorney General upon which Captain DeButts withdrew his account for Dollars 1070, and rendered an other account for the same service amounting to 1500 Dollars with his deposition annexed to it, this caused a full investigation of the subject, and from letters and documents that I obtained from the War Office I was clearly convinced that he could not be intitled to more than 112 days service in that capacity makeing only 224 Dollars, which I reported due to him with my reasons given in full on the account as will appear by copies of the same herewith enclosed where he has receipted for the said sum.
I must beg your pardon for having taken up so much of your time in attending to a detail of this business, it has swelled beyond what I at first intended but justice to myself, and to the public seemed to require that I should be somewhat particular in stating the subject upon which the Secretary and myself have differed in opinion, and I beg leave to assure you that nothing but a sense of duty could induce me to persist in a measure, which must be disagreeable to me not only as it has produced some altercation between the Secretary’s Office and mine but as it tends to make the Officers of the Army reflect upon me for not allowing their accounts to the extent they had been approved of by the Secretary; but Sir I may say without ostentation that no consideration has ever prevailed upon me to swerve from what I believed to be my duty in the several Offices with which my Country has entrusted me and retaining my present disposition I never shall; If I have erred in judgement I am willing to be set right and it is my earnest wish, and desire, that the line may be drawn between the duties which appertain to my Office, and that of the Secretary of War in all cases where there may be any obscurity; and I pledge myself that I shall never knowingly transgress it.
I have the honor to be with the greatest regard / Sir / Your Most Obedt. Humbl. Servt:
Wm: SimmonsAcct. Dept. of War